Citation Nr: 1709043	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-40 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of VA education benefits in the amount of $3000.00 was validly created.

2.  Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3000.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This case was previously before the Board of Veterans' Appeals (Board) in September 2013 and December 2015.  Each time, it was remanded for further development.  Following the requested development, the Education Center at the Department of Veterans Affairs (VA) Education Center (EC) in Muskogee, Oklahoma confirmed and continued the denial of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3000.00.  Thereafter, the case was returned to the Board for further appellate action.

The Veteran resides in the jurisdiction of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2011, the Veteran had a video conference at the Philadelphia, RO with the Veterans Law Judge whose signature appears at the end of this decision.  

Unfortunately, the record requires additional development, prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In April 2010, the VA EC determined that the debt in question was validly created because the RO advanced the Veteran a check in the amount of $3000.00 to be used for VA educational benefits for the Fall 2009 semester.  The RO found that the Veteran had accepted the advance in bad faith, because there was no evidence that he was either enrolled in school or that he had applied for VA education benefits.  The RO stated that he knew or should have known that he was not entitled to such benefits.  Bad faith precludes a waiver of the debt, even if financial hardship exists.  38 U.S.C.A. § 5302 (West 2014), 38 C.F.R. § 1.963 (2016).  

In February 2010, the VA notified the Veteran that it had recently sent him a letter explaining that his entitlement to VA education benefits had changed.  The VA informed him that as a result, he had been paid $3000.00 more than he had been entitled to receive.  No other documentation concerning the Veteran's application for and award of an advance payment has been associated with the record.  Indeed, the August 2016 Supplemental Statement of the Case suggests that none is available.  

During his hearing, the Veteran acknowledged that he had applied for the advance payment on line and that he had received an advance payment of $3000.00 in VA education benefits to be used for the Fall semester of 2009.  However, he contended that at the time he applied for the advance, he was not informed that he was expected to reimburse the VA for that amount.  He stated that repayment of the debt had created a financial hardship and that recovery should be waived on the basis of equity and good conscience.  

The VA EC stated that even though there was no record that the Veteran had ever applied for VA education benefits, he certified that he was eligible for benefits when he applied for the advance payment.  The VA EC suggests that he acknowledged that the advance would be deducted from future benefits due the Veteran.  However, the VA EC does not state how it knows this to be true.  

In order for the Board to determine whether the overpayment was properly created, it must be established that the Veteran was legally entitled to the benefits in question.  If there was no legal entitlement, then it must be shown whether the VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 1997).  When an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Erickson v. West, 13 Vet. App. 495 (2000).  Sole VA error must be considered in this case since there is no documentation that the Veteran was entitled to the benefit.  It is unclear how the advance would have occurred, if the Veteran was not receiving VA education benefits upon which to advance payment.  

In the event that there is a determination that the debt was not created through sole VA error and there was also no fraud, misrepresentation, or bad faith, the AOJ must consider whether collection of the debt would be against equity and good conscience.  

In March 2016, the VA EC asked the Veteran for an updated Financial Status Report, VA Form 5655.  He did not respond to that request.  

In light of the foregoing, the case is remanded to the AOJ for the following action:  

1.  Ask Penn State University whether the Veteran had applied for or was receiving VA education benefits in association with his attendance at Penn State University during the Fall 2009 semester.  

2.  Ask the Veteran to complete and current financial status report, VA Form 5655.  

3.  The AOJ must determine whether the overpayment of benefits was the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  The AOJ must also determine whether the overpayment of benefits was the result of sole VA administrative error.  

4. Once the foregoing has been accomplished, the AOJ should determine whether an overpayment remains outstanding.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case which addresses the matters of fraud, misrepresentation, or bad faith as well as equity and good conscience.  The Veteran should then be given the appropriate time period in which to respond.

By this remand, the Board intimates as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




